              Case 4:17-cv-05928-YGR Document 141 Filed 07/17/20 Page 1 of 4




 1                              IN THE UNITED STATES DISTRICT COURT
 2                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                         OAKLAND DIVISION
 4
     CELLSPIN SOFT, INC.,
 5                                                    ORDER DENYING DEFENDANTS’ MOTION TO
                        Plaintiff,                    STRIKE OR TO COMPEL AMENDMENT OF
 6                                                    CELLSPIN’S INVENTIVENESS CONTENTIONS
     v.
 7
     FITBIT, INC.,                                    Case No. 17-cv-05928-YGR
 8
                        Defendant.                    Dkt. No. 140
 9
     v.
10
     MOOV, INC.,                                      Case No. 17-cv-05929-YGR
11
                                                      Dkt. No. 123
                        Defendant.
12
     v.
13
     ADIDAS AMERICA, INC.,                            Case No. 17-cv-05930-YGR
14
                                                      Dkt. Nos. 97, 98
                        Defendant.
15
     v.
16
     NIKE, INC.,                                      Case No. 17-cv-05931-YGR
17
                                                      Dkt. No. 121
                        Defendant.
18
     v.
19
     UNDER ARMOUR, INC.,                              Case No. 17-cv-05932-YGR
20
                                                      Dkt. No. 101
                        Defendant.
21
     v.
22
     FOSSIL GROUP, INC., ET AL.,                      Case No. 17-cv-05933-YGR
23
                                                      Dkt. No. 43, 69
                        Defendants.
24

25   v.
                                                      Case No. 17-cv-05934-YGR
26   GARMIN INTERNATIONAL, INC., ET AL.,              Dkt. No. 117

27                      Defendants.

28
                                                  1
                Case 4:17-cv-05928-YGR Document 141 Filed 07/17/20 Page 2 of 4



     v.
 1                                                                Case No. 17-cv-05936-YGR
     NIKON AMERICAS, INC., ET AL.,
 2                                                                Dkt. No. 119
                            Defendants.
 3

 4

 5          Defendants in the above-captioned patent infringement cases move to strike or, alternatively, to
 6   compel plaintiff’s inventiveness contentions.1 Defendants object to five aspects of plaintiff’s inventiveness
 7   contentions served on June 19, 2020: plaintiff “buries” the contentions in 1,400 pages of charts; the
 8   contentions cite inadmissible evidence as support; plaintiff reserves the right to rely on additional documents
 9   in rebuttal; plaintiff reserves the right to rely on inventor and expert testimony; and the contentions fail to tie
10   the inventive concepts to the language of specific limitations.
11          Defendants largely misunderstand the nature of contentions. Contentions do not require a party to
12   prove its case with admissible evidence. See AntiCancer, Inc. v. Pfizer, Inc., 769 F.3d 1323, 1331 (Fed. Cir.
13   2014) (analyzing this district’s local rules). Nor do they require premature expert discovery. See Amgen
14   Inc. v. Sandoz Inc., No. 14-cv-04741-RS (MEJ), 2017 WL 1352052, at *2 (N.D. Cal. Apr. 13, 2017).
15   Instead, the purpose of contentions is to “require parties to crystallize their theories of the case early in the
16   litigation and to adhere to those theories once they have been disclosed.” Shared Memory Graphics LLC v.
17   Apple, Inc., 812 F. Supp. 2d 1022, 1024 (N.D. Cal. 2010) (citation omitted). As such, contentions require
18   parties to disclose theories and facts—not all evidence to support those theories and facts. See Asia Vital
19   Comopnents Co., Ltd. v. Asetek Danmark A/S, 77 F. Supp. 3d 990, 1003-04 (N.D. Cal. 2019); Finjan, Inc. v.
20   Symantec Corp., No. 14-cv-02998-HSG (JSC), 2018 WL 620169, at *2 (N.D. Cal. Jan. 30, 2018). The
21   Court’s scheduling order recognizes this distinction by requiring plaintiff to serve its “full and final
22   contentions” (along with “factual and legal bas[e]s” that support those contentions), and to separately
23   produce all evidence upon which plaintiff may rely in support of its contention. (Dkt. No. 113.)
24

25

26          1
              The Court has previously found the asserted patents invalid under 35 U.S.C. § 101. Following
27   reversal by the Federal Circuit based on plaintiff’s allegations of an “inventive concept” under the second
     step of Alice, the Court required plaintiff to produce inventiveness contentions disclosing and supporting
28   such “inventive concepts.”
                                                              2
               Case 4:17-cv-05928-YGR Document 141 Filed 07/17/20 Page 3 of 4




 1          Plaintiff, on the other hand, adopts the opposite extreme and argues that it is not bound by its
 2   contentions at all because defendants have the burden to prove invalidity. That, too, misunderstands the
 3   nature of contentions. “The ultimate burden of invalidity . . . does not dictate the scope of discovery.” SPH
 4   Am., LLC v. Res. in Mot., Ltd., 13cv2320 CAB (KSC), 2016 WL 6305414, at *2 (S.D. Cal. Aug. 16, 2016)
 5   (citing Fed. R. Civ. P. 26(b)(1)). The Federal Rules of Civil Procedure do not require the party who carries
 6   the burden on an issue to make a prima facie case before it is entitled to discover rebuttal information. Id.;
 7   see Amgen, 2017 WL 1352052, at *2 (granting motion to compel validity contentions); Finjan, Inc. v. ESET,
 8   LLC, 17CV183 CAB (BGS), 2018 WL 4772124, at *5 (S.D. Cal. Oct. 3, 2018) (same); Implicit Networks,
 9   Inc. v. Juniper Networks, Inc., 3:10-cv-4234, Dkt. No. 92 at 2 (N.D. Cal. June 6, 2012) (explaining that
10   validity contentions are based on information equally available to both parties).
11          Here, plaintiff has the better knowledge of the alleged inventive concept of the patents. Moreover,
12   the Court has already found—and has had its decision affirmed by the Federal Circuit—that the asserted
13   patents are directed to patent ineligible idea and that the specification provides scant support for an inventive
14   concept. The case therefore hinges on plaintiff’s allegations of an inventive concept beyond the already-
15   determined patent ineligible idea. See Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1307, 1316-19 (Fed. Cir.
16   2019). Under these circumstances, it is entirely appropriate to require plaintiff to produce inventiveness
17   contentions to prevent a “shifting sands” approach to ligation where defendants prove that a certain
18   implementation was conventional only to have plaintiff assert a wholly new inventive concept. See O2
19   Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1365 (Fed. Cir. 2006). Accordingly, plaintiff
20   will be restricted to arguing the alleged inventive concepts disclosed in its contentions and any new theories
21   will be struck pursuant to Federal Rule of Civil Procedure 26.
22          The Court has reviewed plaintiff’s cover pleading and chart attached to defendants’ motion and
23   cannot conclude that plaintiff violated the Court’s scheduling order. The cover pleading identifies fourteen
24   alleged inventive concepts and the chart states an inventive concept tied to the limitation at hand. (See Dkt.
25   No. 117-5 at 38.) To the extent that defendants contend that other inventive concepts are not tied to specific
26   limitations, the parties are ORDERED to meet and confer to discuss any alleged inventive concept for which
27   the underlying limitation or limitations are unclear. The Court DENIES defendants’ motion.
28
                                                            3
               Case 4:17-cv-05928-YGR Document 141 Filed 07/17/20 Page 4 of 4




 1          In light of the timing of this Order, the parties shall advise the Court whether any adjustment of the

 2   scheduling order is necessary.

 3

 4          This Order terminates docket number 117 in case number 4:17-cv-5934.

 5

 6          IT IS SO ORDERED.

 7   Dated: July 17, 2020

 8                                                   ______________________________________
                                                           YVONNE GONZALEZ ROGERS
 9                                                   UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           4
